Exhibit 10.1

 

GOSSAMER BIO, INC. 2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK Unit Grant Notice

Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2019
Incentive Award Plan (as amended from time to time, the “Plan”) of Gossamer Bio,
Inc. (the “Company”).

The Company hereby grants to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference.  

Participant:

 

Grant Date:

 

Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

 

 

By electronically accepting this document, Participant agrees to be bound by the
terms of this Grant Notice, the Plan and the Agreement.  Participant has
reviewed the Plan, this Grant Notice and the Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of the Plan, this Grant Notice and
the Agreement.  Participant has been provided with a copy or electronic access
to a copy of the prospectus for the Plan.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.




 

--------------------------------------------------------------------------------

 

Exhibit A

 

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice, if not defined in the Grant Notice, in the Plan.

Article I.
general

1.1Award of RSUs.  The Company has granted the Restricted Stock Units (the
“RSUs”) to Participant effective as of the grant date set forth in the Grant
Notice (the “Grant Date”).  Each RSU represents the right to receive one Share,
as set forth in this Agreement.  Participant will have no right to the
distribution of any Shares until the time (if ever) the RSUs have vested.

1.2Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

1.3Unsecured Promise.  The RSUs will at all times prior to settlement represent
an unsecured Company obligation payable only from the Company’s general assets.

Article II.
VESTING; forfeiture AND SETTLEMENT

2.1Vesting; Forfeiture.  The RSUs will vest according to the vesting schedule in
the Grant Notice (the "Vesting Schedule"), except that any fraction of an RSU
that would otherwise be vested will be accumulated and will vest only when a
whole RSU has accumulated.  In the event of Participant’s Termination of Service
for any reason, all unvested RSUs will immediately and automatically be
cancelled and forfeited, except as otherwise determined by the Administrator or
provided in a binding written agreement between Participant and the
Company.  Unless and until the RSUs have vested in accordance with the Vesting
Schedule set forth in the Grant Notice, Participant will have no right to any
distribution with respect to such RSUs.

2.2Settlement.

(a)RSUs will be paid in Shares as soon as administratively practicable after the
vesting of the applicable RSU, but in no event more than sixty (60) days after
the applicable vesting date.  Notwithstanding the foregoing, the Company may
delay any payment under this Agreement that the Company reasonably determines
would violate Applicable Law until the earliest date the Company reasonably
determines the making of the payment will not cause such a violation (in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the
Company reasonably believes the delay will not result in the imposition of
excise taxes under Section 409A.

(b)All distributions shall be made by the Company in the form of whole shares of
Common Stock.

(c)Neither the time nor form of distribution of Shares with respect to the RSUs
may be changed, except as may be permitted by the Administrator in accordance
with the Plan and Section 409A of the Code and the Treasury Regulations
thereunder.  

 

--------------------------------------------------------------------------------

 

Article III.
TAXATION AND TAX WITHHOLDING

3.1Representation.  Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

3.2Tax Withholding.  

(a)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs (the “Tax Withholding
Obligation”).  Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of
Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Participant’s tax
liability.

(b)(i)Notwithstanding anything to the contrary contained in the Plan or this
Section 3.2, unless Participant has a valid 10b5-1 plan in place directing the
sale of Shares to cover such Tax Withholding Obligation, the Tax Withholding
Obligation shall automatically, and without further action by Participant, be
satisfied by having the Company withhold taxes from the proceeds of the sale of
the Shares through a mandatory sale arranged by the Company on Participant’s
behalf.  In the event Participant’s Tax Withholding Obligation will be satisfied
under this Section 3.2(b), then the Company shall instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those Shares issuable to Participant upon
settlement of the RSUs as is required to generate cash proceeds sufficient to
satisfy Participant’s Tax Withholding Obligation (with such Tax Withholding to
be calculated based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes as of the date of
delivery).  Participant acknowledges that the instruction to the broker to sell
Shares pursuant to this Section 3.2(b) is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and to be
interpreted to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act (the “10b5-1 Arrangement”). This 10b5-1 Arrangement is being
adopted to permit the Company to sell (on Participant’s behalf) a number of
Shares issuable to Participant upon the settlement of the RSUs sufficient to pay
the Tax Withholding Obligation that arises as a result of the vesting or
settlement of the RSUs. Participant hereby acknowledges that the broker is under
no obligation to arrange for such sale at any particular price. Participant
hereby appoints the Company as Participant’s agent and attorney-in-fact to
instruct the broker with respect to the number of Shares to be sold under this
10b5-1 Arrangement. Participant acknowledges that it may not be possible to sell
Shares during the term of this 10b5-1 Arrangement due to (A) a legal or
contractual restriction applicable to Participant or to the broker, (B) a market
disruption, (C) rules governing order execution priority on the stock exchange
on which the Shares are traded, (D) a sale effected pursuant to this 10b5-1
Arrangement that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act or would
result in a short-swing profit under Section 16 of the Exchange Act, or (E) the
Company’s determination that sales may not be effected under this 10b5-1
Arrangement.

(ii)This 10b5-1 Arrangement shall terminate as to the Award on the earliest of:
(A) completion of the final sale of Shares withheld pursuant to this Section
3.2(b) following the final vesting date attributable to the Award; (B)
termination of the Award; (C) the date of Participant’s death; or (D) as soon as
practicable after (but in no event later than the end of the next business day
following the announcement of (1) a tender or exchange offer for shares of
Common Stock by the Company or any other person, or (2) a merger, acquisition,
recapitalization or comparable transaction as a result of which Common Stock is
to be exchanged or converted into shares of another company).

 

--------------------------------------------------------------------------------

 

(iii)Participant represents that (A) Participant is not presently aware of any
material nonpublic information about the Company or its securities; (B)
Participant is entering into this Agreement and the 10b5-1 Arrangement in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 or any other provision of any federal, state or foreign securities laws
or regulations; (C) Participant shall have full responsibility for compliance
with (1) any reporting requirements under Section 13 or 16 of the Exchange Act,
(2) the short-swing profit recovery provisions under Section 16 of the Exchange
Act, and (3) any federal, state or foreign securities laws or regulations
concerning trading while aware of material nonpublic information; and (D)
Participant is aware that in order for this 10b5-1 Arrangement to constitute an
instruction pursuant to Rule 10b5-1(c), Participant must not alter or deviate
from the terms of the instruction in this Section 3.2(b) (whether by changing
the amount, price, or timing of any purchase or sale hereunder), exercise any
subsequent discretion over the terms hereof or enter into or alter a
corresponding or hedging transaction with respect to the Common Stock to be sold
pursuant to this instruction or any securities convertible into or exchangeable
for such Common Stock.

(iv)Participant acknowledges that this 10b5-1 Arrangement is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption of 10b5-1 plans. Participant's acceptance of the Award constitutes the
Participant's instruction and authorization to the Company and any brokerage
firm to complete the transactions described in this Section 3.2(b).

(c)To the extent that the Tax Withholding Obligation is not fully satisfied
pursuant to Section 3.2(b) or Section 3.2(b) does not apply, the Company has the
right and option, but not the obligation, to treat Participant’s failure to
provide timely payment in accordance with the Plan of any withholding tax
arising in connection with the RSUs as Participant’s election to satisfy all or
any portion of the withholding tax by requesting the Company retain Shares
otherwise issuable under the Award (provided, however, that if Participant is
subject to Section 16 of the Exchange Act at the time the tax withholding
obligation arises, the prior approval of the Administrator shall be required for
any election by the Company pursuant to this Section 3.2(c)).

Article IV.
other provisions

4.1Award Not Transferable. Without limiting the generality of any other
provision hereof, the Award shall be subject to the restrictions on
transferability set forth in Section 9.1 of the Plan.

4.2Adjustments.  Participant acknowledges that the RSUs and the Shares subject
to the RSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan.

4.3Notices.  Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files.  By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party.  Any notice will be deemed duly given when actually received, when sent
by email, when sent by certified mail (return receipt requested) and deposited
with postage prepaid in a post office or branch post office regularly maintained
by the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.4Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

--------------------------------------------------------------------------------

 

4.5Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

4.6Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

4.7Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs will
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule
16b-3) that are requirements for the application of such exemptive rule.  To the
extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.8Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

4.9Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

4.10Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to the RSUs, as and when settled pursuant to the terms of this
Agreement.

4.11Not a Contract of Employment.  Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.12Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

--------------------------------------------------------------------------------

 

4.13Section 409A.

(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, “Section
409A”).  The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.

(b)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs hereunder shall be distributed to Participant no later than
the later of:  (A) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such RSUs are no longer subject to a
substantial risk of forfeiture, and (B) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such RSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

4.14Governing Law. The provisions of the Plan and all Awards made thereunder,
including the RSUs, shall be governed by and interpreted in accordance with the
laws of the State of Delaware, disregarding choice-of-law principles of the law
of any state that would require the application of the laws of a jurisdiction
other than such state.

* * * * *

 